Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-15-2006

USA v. Murray
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3672




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Murray" (2006). 2006 Decisions. Paper 1426.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1426


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-3672


                          UNITED STATES OF AMERICA,

                                           v.

                                 RODNEY MURRAY
                                      a/k/a
                                  RODNEY MILLER

                                    Rodney Murray,
                                           Appellant


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                              (D.C. No. 02-cr-00172-32)
                      District Judge: Honorable Stewart Dalzell




                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 2, 2006

      Before: SLOVITER and FUENTES, Circuit Judges, and RESTANI,* Judge.

                                (Filed: March 15, 2006 )




      *
        Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.

                                           1
                                 ________________________

                                  OPINION OF THE COURT
                                 ________________________


FUENTES, Circuit Judge.

         Rodney Murray (“Murray”) appeals his conviction arising from a multi-defendant

drug conspiracy case. Murray argues that his sentence violates United States v. Booker,

543 U.S. 220 (2005), because the District Court improperly found that Murray had

possessed a firearm, which was relevant to his sentencing guideline calculation. For the

reasons stated below, we will affirm Murray’s sentence.

                                        I. Background

         As we write solely for the parties, our recitation of the facts will be limited to those

necessary to our determination. Murray, along with 36 co-defendants, was indicted for

participating in a massive cocaine and crack conspiracy that spanned Philadelphia,

western Pennsylvania, Delaware, and other locations. Murray was charged with, and pled

guilty to, the following: conspiracy to distribute cocaine and crack cocaine, in violation of

18 U.S.C. § 846; two counts of distributing more than five grams of crack cocaine, in

violation of 18 U.S.C. § 841(a); two counts of distributing more than five grams of crack

cocaine within 1,000 feet of a school property, in violation of 18 U.S.C. § 860(a); and two

counts of using a telephone in furtherance of a drug crime, in violation of 21 U.S.C.

§ 843.



                                                2
       At Murray’s sentencing hearing, the District Court, following its view of the

requirements of Blakely v. Washington, 542 U.S. 296 (2004), held that Murray was

responsible only for the weight of cocaine and crack cocaine alleged in the indictment,

which resulted in an offense level of 32, plus one additional level for distribution within

1,000 feet of school property. The District Court overruled Murray’s objection to the

two-level enhancement for possessing a firearm, holding that Murray had admitted using

a firearm on at least one occasion. Murray was then given credit for acceptance of

responsibility, which reduced his total offense level to 32. The District Court then found

that, based on Murray’s total offense level of 32 and his criminal history category of VI,

Murray’s guideline range was 210-262 months. The District Court imposed a prison

sentence of 250 months.

                                      II. Discussion

       Murray appeals only his sentence, arguing that the District Court engaged in fact-

finding that violated his Sixth Amendment rights under United States v. Booker, 543 U.S.
220 (2005). Specifically, Murray contends that the District Court violated Booker when it

imposed a two-level increase to his guidelines offense level for possession of a firearm

based on the District Court’s finding that Murray had possessed a firearm. We disagree.

       Murray acknowledges that on March 16, 1999, while this case was under

investigation and he was incarcerated on unrelated state charges, he gave a written

statement in which he explained his involvement with the drug conspiracy at issue here.



                                              3
As part of this written statement, Murray stated that he was involved in “at least 20

shootings” in furtherance of the conspiracy. Over four years later, Murray moved to

suppress the March 16, 1999 written statement, claiming that it was coerced and that he

exaggerated his involvement in the conspiracy in order to appease law enforcement

officials. The District Court denied Murray’s suppression motion, and Murray eventually

pled guilty to the charges against him. At sentencing, the District Court imposed a two-

level increase to Murray’s total offense level based on his statements in the written

confession about firearm possession.

       Murray’s argument that the District Court violated Booker by imposing the

dangerous weapon enhancement based on judicially found facts is without merit. As

noted above, the District Court made its finding concerning Murray’s gun possession

based on Murray’s own admissions contained in his March 16, 1999 written statement.

Because Murray has not provided any reason why the District Court’s use of his

admissions violates Booker, we will affirm the District Court’s imposition of a two-level

enhancement pursuant to U.S.S.G. § 2D1.1(b)(1).

                                       III. Conclusion

       For the reasons stated above, we will affirm Murray’s sentence.




                                             4